DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 08/26/2021.  The applicant(s) amended claims 1, 9, and 18 and added claims 26-28.

Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive. 

Regarding independent claim 1, the Applicant argues, “whether or not an executing application is currently the foreground application (currently outputting video or audio) is not a factor in selecting the executing application for receiving the control command in Shi. Accordingly, Shi does not teach or suggest the idea of selecting the executing application to receive the control command due to the executing application currently outputting video or audio.” (Remarks: pg. 10) The Examiner respectfully disagrees.
.

Claim Rejections - 35 USC § 102
Claim(s) 1-4, 6-7, 9, 13-16, 18-20, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (US 20160293164 A1).

Regarding claims 1 and 9, Shi teaches:
“receiving an audio signal that is generated in response to a verbal utterance” (par. 0017; ‘In step S101, a voice command input from a user is received by a voice system.’);
“generating a verbal utterance indicator (voice commands) for the verbal utterance based on the audio signal” (par. 0018; ‘The voice system receives voice commands input by users and sends control commands based on the voice commands to associated applications causing the applications to execute the received control commands.’);
“determining a plurality of applications (foreground and background applications) currently executing on the voice-enabled device” (par. 0036; ‘In the exemplary method 
“selecting a first application (‘music application’) included in the plurality of applications that is to receive one or more commands due to the first application currently outputting video or audio” (par. 0054; ‘however, when there are multiple foreground applications, (e.g., the voice system controls multiple windows to run multiple applications), one of the foreground application needs to be identified as being related to the voice command.’ The identification of one of the multiple foreground applications reads on the selection of a first application.);
“selecting a first command (‘control command’) to transmit to the first application (‘music application’) based on the verbal utterance indicator” (par. 0018; ‘The voice system receives voice commands input by users and sends control commands based on the voice commands to associated applications causing the applications to execute the received control commands.’; par. 0037; ‘If the voice command is determined to be related to the music application, the control command corresponding to the voice command will be sent to the music application to cause the music application to play the next song, for example.’);


Regarding claims 2 (dep. on claim 1) and 14 (dep. on claim 9), Shi further teaches:
“wherein generating a verbal utterance indicator comprises transmitting the audio signal to a speech recognition application for processing” (par. 0004; ‘Existing techniques in voice control use voice assistants installed on terminal devices, such as a vehicle-navigation system, a mobile phone, or a computer. In particular, users input voice commands through the voice assistants and the voice assistants execute related tasks according to the voice commands. This process is also referred to as voice control.’ Speech recognition is inherent in voice control processes.).

Regarding claims 3 (dep. on claim 1) and 15 (dep. on claim 9), Shi further teaches:
“wherein the verbal utterance indicator comprises a textual representation of the verbal utterance” (par. 0006; "Play Dehua Liu's music").

claims 4 (dep. on claim 1) and 16 (dep. on claim 9), Shi further teaches:
“wherein the first command is selected based on a mapping of verbal utterances to commands that is specific to the first application” (par. 0006; ‘For example, if a voice assistant receives a voice command input by a user requesting, "Play Dehua Liu's music" the voice assistant will run a music application in the foreground and instruct or otherwise cause the music application to execute the voice command to play a song of Dehua Liu's.’).

 Regarding claim 6 (dep. on claim 1), Shi further teaches:
“wherein selecting the first application included in the plurality of applications comprises at least one of selecting an application included in the plurality of applications that is causing a visual output to be displayed or selecting an application included in the plurality of applications that is causing an audio output to be generated” (par. 0052; ‘Based on the content displayed in the interface, the user can input a voice command after the music application displays the music list to the user. For example, the user can input the voice command "Select the third one."’).

Regarding claim 7 (dep. on claim 1), Shi further teaches:
“wherein the first command is selected based on a mapping of verbal utterances to commands for the first application and further comprising, prior to selecting the first command, selecting the mapping of verbal utterances from a plurality of mappings” (par. 0024; ‘When determining whether the voice command is related to the foreground 

Regarding claim 13 (dep. on claim 9), Shi further teaches:
“after receiving the audio signal, receiving an additional signal that is generated by the microphone in response to an additional verbal utterance, wherein the additional verbal utterance is different than the verbal utterance” (par. 0023; ‘The voice system determines, based on the content of that voice command, that the voice command is related to the music application running in the foreground and sends a control command corresponding to the voice command, "I want to listen to the next song," to the music application to cause the music application to execute the control command corresponding to that voice command. If the voice system receives a voice command asking "Where am I?" the content of that voice command is interpreted as, "Determine the current location."’); and
“with the processing unit, based on the additional verbal utterance, transmitting the first command to the first application” (par. 0027; ‘After the server has analyzed the semantics of the voice command, data produced by the analysis will be sent to the voice system at the terminal side and used by the voice system to determine related or associated applications.’).

Regarding claim 18, Shi further teaches:

“a memory storing a speech recognition application and a verbal utterance translator” and “one or more processors that are coupled to the memory and the microphone, and when executing the speech recognition application or the verbal utterance translator, are configured to” (par. 0009; ‘The apparatus includes a main memory and a processor coupled to the main memory that receives a voice command input by a user, determines if the voice command is related to a foreground application, sends a control command corresponding to the voice command to the foreground application to cause the foreground application to execute the control command when the voice command is determined to be related to the foreground application, and determines a background application related to the voice command from a set of background applications when the voice command is determined to not be related to the foreground application, and sends the control command corresponding to the voice command to the background application related to the voice command to cause the background application to execute the control command.’).
The remaining limitations are rejected under the same rationale as claim 1 for having the same or similar limitations.

Regarding claim 19 (dep. on claim 18), Shi further teaches:
“wherein the speech recognition application is running on the processor” (par. 0009; ‘The apparatus includes a main memory and a processor coupled to the main memory that receives a voice command input by a user, determines if the voice 

Regarding claim 20 (dep. on claim 18), Shi further teaches:
“wherein the speech recognition application is running on a remote processor that is communicatively connected to the computing device” (par. 0009; ‘The apparatus includes a main memory and a processor coupled to the main memory that receives a voice command input by a user, determines if the voice command is related to a foreground application, sends a control command corresponding to the voice command to the foreground application to cause the foreground application to execute the control command when the voice command is determined to be related to the foreground application, and determines a background application related to the voice command from a set of background applications when the voice command is determined to not be related to the foreground application, and sends the control command corresponding to the voice command to the background application related to the voice command to cause the background application to execute the control command.’).

Regarding claim 22 (dep. on claim 1), Shi further teaches:
“prior to selecting the first command, selecting, from a plurality of command mapping tables, a first command mapping table that corresponds to the first application, wherein the first command mapping table comprises a plurality of command mappings, each command mapping included in the plurality of command mappings comprising a mapping from a verbal utterance indicator to a command, and wherein the plurality of command mappings includes a command mapping for the first command” (par. 0020; ‘Two of these exemplary voice commands, "I want to listen to music" and "Select the third song" are related to the music application, while the voice command, "Where am I?" is related to a map application.’); par. 0023; ‘According to some embodiments, the voice system can determine whether the voice command is related to the foreground application based on the content of that voice command.’ Each application running in the foreground and background have associated voice commands that are mapped to the applications.).

Regarding claim 25 (dep. on claim 1), Shi further teaches:
“wherein the first application is further selected due to at least one of a current location of a user, a current time, a current day, the first application being associated with a home automation system, or the first application currently controlling a home automation device” (par. 0026; ‘When semantics of "Determine the current geographic location" is obtained from the analyzing tool, the map application for determining current geographic locations in response to voice commands will be determined.’).

Claim Rejections - 35 USC § 103
Claims 8, 10, 11, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of in view of Sholudko et al. (US 20150317837 A1). 

Regarding claim 8 (dep. on claim 1), Shi does not expressly teach:
“wherein the verbal utterance consists of only a single phonetic fragment.”
Sholudko teaches:
“wherein the verbal utterance consists of only a single phonetic fragment” (par. 0072; ‘According to an embodiment of the present disclosure, the augmented reality module 270 may determine a short voice command corresponding to the application, function, etc. related to the electronic device 201 or the external object, and for example, having (for example, two, three, etc.) phonemes or (for example, one, two, etc.) syllables, the number of which is smaller than that of a text corresponding to the application, function, etc.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the voice command input recognition taught by Shi by incorporating Sholudko’s short voice command recognition in order to provide information on a voice command corresponding to an application, function, etc. of an electronic device, to the user, such that the user may intuitively recognize the voice command. (Sholudko: par. 0008)

claim 10 (dep. on claim 9), the combination Shi in view of Sholudko further teaches:
“wherein the first command is selected based on a mapping of phonetic fragments to words and on a mapping of words to commands that is specific to the first application” (Sholudko: par. 0072; ‘As an example, the augmented reality module 270 may determine "com" as a short voice command for the determined text (for example, "computer").’).

Regarding claim 11 (dep. on claim 9), the combination Shi in view of Sholudko further teaches:
“wherein the verbal utterance consists of only a single consonant and a single vowel” (Sholudko: par. 0072; ‘According to an embodiment of the present disclosure, the augmented reality module 270 may determine a short voice command corresponding to the application, function, etc. related to the electronic device 201 or the external object, and for example, having (for example, two, three, etc.) phonemes or (for example, one, two, etc.) syllables, the number of which is smaller than that of a text corresponding to the application, function, etc.’).

Regarding claim 21 (dep. on claim 1), the combination of Shi in view of Sholudko further teaches:
“wherein the verbal utterance indicator consists of a single consonant and a single vowel that specifies the first command” (Sholudko: par. 0072; ‘According to an embodiment of the present disclosure, the augmented reality module 270 may 

Regarding claim 23 (dep. on claim 22), the combination of Shi in view of Sholudko further teaches:
“wherein each verbal utterance indicator in the plurality of command mappings of the first command mapping table consists of a single phonetic fragment” (Sholudko: par. 0072; ‘According to an embodiment of the present disclosure, the augmented reality module 270 may determine a short voice command corresponding to the application, function, etc. related to the electronic device 201 or the external object, and for example, having (for example, two, three, etc.) phonemes or (for example, one, two, etc.) syllables, the number of which is smaller than that of a text corresponding to the application, function, etc.’ Short voice commands having a single syllable or two phonemes suggests a single phonetic fragment.).

Regarding claim 24 (dep. on claim 22), the combination of Shi in view of Sholudko further teaches:
“wherein each verbal utterance indicator in the plurality of command mappings of the first command mapping table consists of a single consonant and a single vowel” .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view in view of Geilhufe et al. (US 6584439 B1).

Regarding claim 12 (dep. on claim 9), Shi further teaches:
“after receiving the audio signal, receiving an additional signal that is generated in response to an additional verbal utterance, wherein the addition verbal utterance is different than the verbal utterance” (par. 0023; ‘The voice system determines, based on the content of that voice command, that the voice command is related to the music application running in the foreground and sends a control command corresponding to the voice command, "I want to listen to the next song," to the music application to cause the music application to execute the control command corresponding to that voice command. If the voice system receives a voice command asking "Where am I?" the content of that voice command is interpreted as, "Determine the current location."’).
However, Shi does not expressly teach:

Geilhufe teaches:
“transmitting an additional command to the first application based on the additional verbal utterance, wherein the additional command acts to cancel the first command transmitted to the first application” (col. 21, lines 27-35; ‘The Nevermind or Cancel command can be issued whenever the voice controlled device is executing a command and waiting for a response from the user. Nevermind or Cancel causes the voice controlled device to cancel the current command and respond with a statement that the operation has been cancelled (e.g. "Cancelled.").’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shi’s voice command recognition of the additional command (e.g., ‘Where am I?’) by incorporating Geilhufe’s cancel command because it is more convenient to remotely control devices without requiring specific buttons or displays. (Geilhufe: col. 2, lines 65-67)

Allowable Subject Matter
Claims 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

After further search and consideration, the Examiner deems the prior art of record, whether taken alone or in combination, fails to teach, inter alia, “upon determining that the verbal utterance indicator comprises a phonetic fragment and not a complete word, performing the steps of: performing a first mapping from the verbal utterance indicator to a first complete word via a first mapping table associated with the first application” in combination with the other claimed features. Therefore, the claims as a whole would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/           Examiner, Art Unit 2658